Citation Nr: 0608107	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  05-03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984 and from May 1986 to January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2005.


FINDINGS OF FACT

1.  The veteran's right knee chondromalacia is manifested by 
a full range of motion, x-ray evidence of degenerative 
changes, mild patellofemoral crepitance, and subjective 
evidence of pain.  There is no ligamentous laxity, or 
evidence of any cartilage damage.

2.  The veteran's left knee chondromalacia is manifested by a 
full range of motion, x-ray evidence of degenerative changes, 
mild patellofemoral crepitance, and subjective evidence of 
pain.  There is no ligamentous laxity, or evidence of any 
cartilage damage.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.71a, Diagnostic Codes 5003, 5010, 5020, 5257, 5258, 
5260, 5261, 5262 (2005).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5020, 5257, 5258, 5260, 5261, 
5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was granted service connection for bilateral 
chondromalacia by way of a rating decision dated in April 
1997.  He was assigned a 10 percent disability evaluation for 
each knee.

The veteran has sought increased evaluations for his 
bilateral knee disabilities on two prior occasions.  However, 
his claims were denied.

The veteran submitted his current claim in August 2003.  He 
reported that he received outpatient treatment at the VA 
medical center (VAMC) in Leavenworth, Kansas.  

Records from the VAMC, for the period from April 2003 to 
March 2004, reflect that the veteran was seen in June 2003 
with complaints of knee pain.  The physician noted that the 
veteran complained of knee pain that was mostly under the 
knee caps.  The veteran worked in custodial maintenance.  His 
job required him to stand, squat, and kneel.  The veteran 
said that his knees hurt all the time with no swelling.  He 
had stopped taking his salsalate because it did not help with 
the pain.  The physician reported that there was a full range 
of motion of the knees with crepitus, but no swelling, 
erythema, or warmth.  The assessment was osteoarthritis of 
the knee.  The physician commented that the veteran was 
likely to continue to be symptomatic as long as he continued 
in the same line of work.  The physician provided a consult 
for rehabilitation and consideration of a Neoprene knee 
support.

The veteran was seen in physical medicine and rehabilitation 
services (PM&RS) in August 2003.  The veteran described 
having constant, aching bilateral knee pain.  He denied 
swelling, catching, locking, or instability.  X-rays of the 
knees from July 2003 were interpreted to show narrowing of 
the medial aspects of both knee joint spaces.  The physician 
stated that the veteran had a full range of motion, with mild 
bilateral patellar compression tenderness.  There were 
negative anterior, drawer, and McMurray tests.  Further there 
was no medial, lateral, or collateral ligament laxity.  The 
assessment was bilateral knee degenerative joint disease 
(DJD).  The veteran was issued bilateral hinged knee braces.

The veteran was afforded a VA orthopedic examination in May 
2004.  The veteran complained of knee pain that was dependent 
on his activity.  He had daily pain that was associated with 
standing too long, squatting, kneeling and climbing stairs.  
The pain occurred during the day and could range in intensity 
from 8-10 on a scale of 10.  He said that he had the pain 3-4 
times a day and that it could last from 5 to 60 minutes.  The 
veteran took no medication.  He would obtain relief by 
resting or stretching out on a bed or couch.  The veteran 
denied any dislocation or subluxation.  The veteran said that 
he did not allow the pain to keep him from working.  He 
continued to fish as a recreational activity but had to sit 
to do so.  The examiner reported that the veteran walked with 
a steady gait.  There was no atrophy, tenderness, loss of 
muscle strength, or guarding of movement of the knees.  The 
veteran denied pain or locking with the examination.  There 
was very mild crepitus in both knees with range of motion and 
mild bilateral patellar compression tenderness.  The veteran 
had a range of motion form 0 to 140 degrees without pain for 
both knee joints.  The examiner stated that the veteran did 
not complain of pain, weakness, fatigue, or lack of endurance 
with repetitive motion.  The diagnoses were minimal 
degenerative changes in both knees, per x-ray findings, and a 
normal active range of motion.

The veteran testified at a Travel Board hearing in August 
2005.  The veteran said that his knees were stiff in the 
morning, with some pain.  The veteran was asked if he had 
instability in the morning and he said that he had pain.  He 
testified that he had difficulty doing different chores 
around his house because of his knee pain.  He said that 
stairs caused him problems and increased pain.  The veteran 
was still employed as a custodian.  The veteran said he did 
not receive specific concessions on the job but his 
supervisor knew that he would take a break after doing a 
specific task.  The veteran felt that he had slowed down on 
the job.  He said that using stairs was more painful.  He 
testified that he felt as if he knees would go out on him 
sometimes when he was on stairs.  The veteran said he would 
receive treatment from VA and would go to the VAMC 
approximately every six months.  The veteran noted that he 
was issued knee braces by VA and that he wore them all of the 
time.  The veteran had not received treatment, related to his 
knees, since his last VA examination.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

In this case, the veteran's bilateral chondromalacia 
disability has been rated under Diagnostic Codes 5010-5020.  
38 C.F.R. § 4.71a (2005).  The veteran's right and left knee 
are each rated as 10 percent disabling.  The rating schedule 
provides that disabilities rated for synovitis under 
Diagnostic Code 5020 are to be evaluated for limitation of 
motion of the affected part as degenerative arthritis.  

Diagnostic Code 5010 provides that traumatic arthritis is 
evaluated as degenerative arthritis under Diagnostic Code 
5003.  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint involved is 
not compensably disabling under the appropriate diagnostic 
codes, a rating of 10 percent is assignable for each major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a.

The Board notes that the limitation of motion rating criteria 
are set forth in Diagnostic Codes 5260 and 5261, 
respectively.  Under Diagnostic Code 5260, a noncompensable 
rating is assigned when flexion of the knee is limited to 60 
degrees; 10 percent is warranted when flexion is limited to 
45 degrees; 20 percent is warranted when flexion is limited 
to 30 degrees; and 30 percent is warranted when flexion of 
the leg is limited to 15 degrees.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5261, a noncompensable rating is assigned 
when extension of the knee is limited to 5 degrees; 10 
percent is assigned when extension is limited to 10 degrees; 
20 percent is assigned when extension is limited to 15 
degrees; and 30 percent is assigned when extension is limited 
to 20 degrees.  Id.  (Full range of motion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2005)).

The results of the May 2004 examination shows that the 
veteran does not satisfy the criteria for a compensable 
rating based on either limitation of flexion or limitation of 
extension.  In fact, the veteran had a full range of motion 
without pain.  This was also noted in the August 2003 
outpatient entry from the physical medicine review that 
resulted in the issuance of knee braces.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004.  As noted above, there is no 
objective evidence of either a limitation of flexion or 
limitation of extension.

There is no objective evidence of record to demonstrate any 
ligamentous laxity in either knee.  The VA examination and 
August 2003 VA outpatient entry found the ligaments to be 
stable and intact.  The veteran testified that he felt as if 
his knees would go out on him because of pain when he used 
stairs.  However, there is no history of any ligament injury 
or instability.  In summary, there is no evidence of any 
instability or subluxation to warrant consideration of a 
compensable rating under Diagnostic Code 5257.

Regulations also allow that separate evaluations may in some 
cases be assigned for non-overlapping manifestations of a 
knee disability.  See, e.g., 38 C.F.R. § 4.14 (2005); 
VAOPGCPREC 9-98, VAOPGCPREC 23-97; Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  However, in this case, there is no 
evidence of instability to warrant consideration of a 
separate disability rating as contemplated under VAOPGCPREC 
opinions 9-98 and 23-97.  

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  There is no objective 
clinical evidence of dislocated cartilage, with frequent 
episodes of "locking," or effusion into the knee joint.  Nor 
is there any medical evidence of any impairment of the tibia 
or fibula due to service-connected disability.  Therefore 
Diagnostic Codes 5258 and 5262 are not for application.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  

The Board also notes that, even with consideration of any 
functional loss due to pain and other factors under 38 C.F.R. 
§§ 4.40 and 4.45, no more than the current 10 percent rating 
is assignable.  The veteran has complained of pain with 
activity, particularly prolonged standing, squatting, and 
walking.  X-rays confirm minimal degenerative changes.  The 
May 2004 VA examiner noted that the veteran's joints had no 
additional limitations by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Thus, there simply is no 
clinical evidence to suggest that, even with flare-ups of 
pain with prolonged walking or standing, the veteran's pain 
is so disabling as to approximate the level of impairment 
required for assignment of more than the current 10 percent.  

For all the foregoing reasons, the Board finds that the 10 
percent evaluations currently assigned for each knee are 
proper, and that the criteria for higher evaluations have not 
been met.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased evaluation for the veteran's knee disabilities.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.  The veteran submitted 
his claim in August 2003.  The RO wrote to the veteran in 
April 2004, prior to any adjudication of the claim.  The 
veteran was informed of what evidence was required to 
establish increased evaluations.  He was asked to identify 
sources of treatment so that records could be obtained.  The 
RO also informed the veteran of VA's responsibilities in the 
development of his claim and what he was required to do.  The 
veteran was encouraged to submit his evidence to the RO.  The 
veteran did not respond to the RO's letter.

The RO denied the veteran's claim in June 2004.  He submitted 
his notice of disagreement and he was issued a statement of 
the case.  The rating decision and statement of the case 
provided the veteran with notice of the rating criteria used 
to evaluate his disability and what was required to establish 
entitlement to a higher evaluation.

The veteran has not alleged any prejudice in the development 
of his claim.  He has effectively participated in the 
development of his claim.  The Board finds that the RO's 
efforts, in total, afforded the veteran a "meaningful 
opportunity to participate effectively in the processing of 
[his] claim by VA."  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128-29 (2005).  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran provided 
notice of treatment at a VA facility and the pertinent 
records were obtained.  The veteran was afforded a VA 
examination.  He also testified at a Travel Board hearing in 
August 2005.  The veteran has not alleged that there is any 
outstanding evidence pertinent to his claim.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia for the left knee is denied


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


